          Case 1:20-cv-03802-N/A Document 1               Filed 10/27/20     Page 1 of 3




                                                                                           FORM 3


                UNITED STATES COURT OF INTERNATIONAL TRADE


                                                              )
SHENZHEN SUNGOLD SOLAR CO., LTD.                              )
                                                              )       SUMMONS Court
                          Plaintiffs,                         )       No. 20-03802
               v.                                             )
                                                              )
UNITED STATES,                                                )
                                                              )
                          Defendant.                          )
                                                              )

TO:    The Attorney General and the Department of Commerce


       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
       U.S.C. § 1581(c) to contest the determination described below.


                                              /s/ Mario Toscano
                                              Clerk of the Court



1. (Name and standing of plaintiff): Plaintiff, Shenzhen Sungold Solar Co., Ltd. is a foreign
   exporter of crystalline silicon photovoltaic cells that were subject to the administrative
   review that is contested here. Plaintiff, therefore, is an interested party within the meaning of
   19 U.S.C. §1677(9)(A). As a separate rate respondent, Plaintiff actively participated in the
   administrative review through submission of factual information and/or written argument
   and, thus, is a party to the proceeding as defined in 19 C.F.R. §351.102(b). Plaintiff,
   therefore, has standing to bring this action pursuant to 19 U.S.C. §1516a(d) and 28 U.S.C.
   §2631(c) as an interested party, who was a party to the proceeding identified below.

2. (Brief description of contested determination): Plaintiff contests the final results of the U.S.
   Department of Commerce’s antidumping duty administrative review in Crystalline Silicon
   Photovoltaic Cells, Whether or Not Assembled Into Modules, from the People’s Republic of
   China for the period December 1, 2017, through November 30, 2018. The contested
   determination was published as Crystalline Silicon Photovoltaic Cells, Whether or Not
   Assembled Into Modules, From the People's Republic of China: Final Results of
   Antidumping Duty Administrative Review and Final Determination of No Shipments;
   2017-2018, 85 Fed. Reg. 62275 (October 2, 2020).

3. (Date of determination): The contested determination was dated September 28, 2020.
          Case 1:20-cv-03802-N/A Document 1             Filed 10/27/20     Page 2 of 3



4. (If applicable, date of publication in Federal Register of notice of contested determination):
   The contested determination was published in the Federal Register on October 2, 2020. See
   85 Fed. Reg. 62275.


                                             Respectfully submitted,


                                              /s/ William E. Perry
                                              William E. Perry
                                              Adams Lee

                                             Harris Bricken Sliwoski, LLP
                                             600 Stewart Street, Suite 1200
                                             Seattle, WA 98101
                                             Tel: (206) 224-5657
                                             bill@harrisbricken.com

                                             Counsel to Shenzhen Sungold Solar Co., Ltd.


Dated October 27, 2020
          Case 1:20-cv-03802-N/A Document 1               Filed 10/27/20     Page 3 of 3




                         SERVICE OF SUMMONS BY THE CLERK

         If this action, described in 28 U.S.C. § 1581(c), is commenced to contest a determination
listed in section 516A(a)(2) or (3) of the Tariff Act of 1930, the action is commenced by filing a
summons only, and the clerk of the court is required to make service of the summons. For that
purpose, list below the complete name and mailing address of each defendant to be served:


                               Jeanne E. Davidson, Esq.
                               Civil Division, Director
                               Civil Litigation Branch
                               U.S. Department of Justice
                               1100 L Street, NW
                               Washington, DC 20530

                               Attorney-in-Charge
                               International Trade Field Office
                               Commercial Litigation Branch
                               United States Department of Justice
                               26 Federal Plaza
                               New York, NY 10278

                               Robert Heilferty, Esq
                               Chief Counsel for Trade Enforcement and Compliance
                               International Trade Administration
                               U.S. Department of Commerce
                               14th Street & Constitution Avenue, N.W.
                               Washington, DC 20230




(As amended July 21, 1986, eff. Oct. 1, 1986; Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006,
eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017,
eff. Oct. 25, 2017; Sept. 18, 2018, eff. Oct. 15, 2018.)
